Exhibit 10.1

 

 



ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of July 20, 2015 by
and between Drone AFS Corp., a Nevada corporation (the “Buyer”), Drone Aviation
Holding Corp., a Nevada corporation (“Parent”) and Adaptive Flight, Inc., a
Georgia corporation (“AFI”), and the shareholders of Adaptive Flight, Inc.
identified on the signature page hereto (together with AFI, the “Sellers”).

 

RECITALS

 

WHEREAS, AFI is in the business of designing and developing flight control
systems for unmanned aerial vehicles (the “Business”), and owns certain
intellectual property and other assets related to the Business;



WHEREAS, AFI desires to sell, and Buyer, a wholly owned subsidiary of Parent,
desires to purchase, on the terms and subject to the conditions of this
Agreement, certain assets of the Business;

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound, the Parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

“Action” means any litigation, written claim threatening any third-party
adjudication of a dispute, suit, arbitration, mediation, inquiry, investigation,
government investigation, regulatory proceeding or other proceeding of any
nature (whether criminal, civil, legislative, administrative, regulatory,
prosecutorial or otherwise) by or before any arbitrator or Government Body or
similar Person or body.

 

“Affiliate” of any Person means any Person that controls, is controlled by, or
is under common control with such Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.

 

“AFI” shall have the meaning as set forth in the recitals.

 

“AFI Consents” shall have such meaning as set forth in Section 4.3(d).

 

“AFI Offerings” means any products or services developed, manufactured, offered,
provided, sold or otherwise distributed by or for AFI related to the Business.

 

“Agreement” means this asset purchase agreement.

 

“Assets” shall have such meaning as set forth in Section 2.1.

 

“Assumed Liabilities” shall have such meaning as set forth in Section 2.3.

 

“Bill of Sale, Assignment and Assumption Agreement” shall have such meaning as
set forth in Section 3.2(i).

 

“Business” shall have the meaning as set forth in the recitals.

 

“Buyer” shall have the meaning as set forth in the recitals.

 

“Buyer’s Consents” shall have the meaning as set forth in Section 5.3(d).

 

“Bylaws” shall have such meaning as set forth in Section 5.2(c).

 

“Certificate of Incorporation” shall have such meaning as set forth in Section
5.2(c).

 



1

 

 

 

“Closing” means the closing of the transactions contemplated by this Agreement.

 

“Closing Date” means the date on which Closing occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Agreements” means all such concurrent or subsequent agreements,
documents and instruments, as amended, supplemented, or otherwise modified in
accordance with the terms hereof or thereof, including without limitation the
Bill of Sale, the Escrow Agreement and the IP Assignment.

 

“Common Stock” means shares of common stock, par value $0.0001 per share, of the
Parent.

 

“Consulting Agreements” shall have such meaning as set forth in Section 3.2(x).

 

“Contingency Sub License” shall have such meaning as set forth in Annex A of the
Escrow Agreement.

 

“Contracts” means all contracts, agreements, leases, subleases, licenses,
sublicenses, commitments, indemnities, assignments, understandings and
arrangements, whether written or oral, that are legally enforceable.

 

“Contributing IP” shall have such meaning as set forth in Section 4.12(J).

 

“Demand Letters” shall have such meaning as set forth in Section 4.12(f)

 

“Encumbrance” means any mortgage, pledge, security interest, hypothecation,
assignment, or lien.

 

“Environmental Law” shall mean any Law which relates to or otherwise imposes
liability or standards of conduct concerning discharges, emissions, releases or
threatened releases of noises, pathogens, odors, pollutants, or contaminants or
hazardous or toxic wastes, substances or materials, whether as matter or energy,
into air (whether indoors or out), water (whether surface or underground) or
land (including any subsurface strata), or otherwise relating to their
manufacture, processing, generation, distribution, use, treatment, storage,
disposal, cleanup, transport or handling, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Resource
Conservation and Recovery Act of 1976, as amended, the Toxic Substances Control
Act of 1976, as amended, the Federal Water Pollution Control Act Amendments of
1972, the Clean Water Act of 1977, as amended, the National Environmental Policy
Act of 1969, and any state provision analogous to any of the foregoing.

 

“Escrow Agent” shall mean a mutual agreed to Third Party that is in the business
of providing the escrow services similar to the services required herein.

 

“Escrow Agreement” shall have such meaning as set forth in Section 2.6.

 

“Escrow Period” means a period of twelve (12) months, commencing on the Closing
Date.

 

“Escrow Cash” shall have such meaning as set forth in Section 2.5(a).

 

“Escrow Shares” shall have such meaning as set forth in Section 2.5(a).

 

“Excluded Assets” shall have such meaning as set forth in Section 2.1.

 

“GAAP” shall have such meaning as set forth in Section 5.5.

 

“Georgia Tech” shall have such meaning as set forth in Annex A of the Escrow
Agreement.

 

“Governmental Body” means any nation or government, any state or other political
subdivision thereof, any legislative, executive or judicial unit or
instrumentality of any government entity (foreign, federal, state or local) or
any department, commission, board, agency, bureau, official or other regulatory,
administrative or judicial authority thereof or any entity (including a court or
self-regulatory organization) exercising executive, legislative or judicial,
Tax, regulatory or administrative functions of or pertaining to government.
“Hazardous Substance” means any material, substance, form of energy or pathogen
which (a) constitutes a “hazardous substance”, “toxic substance” or “pollutant”,
“contaminant”, “hazardous material”, “hazardous chemical”, “regulated
substance”, or “hazardous waste” (as such terms are defined by or pursuant to
any Environmental Law) or (b) is otherwise regulated or controlled by, or gives
rise to liability under, any environmental law.

 



2

 

 

 

“Indemnified Party” means any party entitled to receive indemnification
hereunder.

 

“Indemnifying Party” means any party obligated to provide indemnification
hereunder.

 

“Intellectual Property” means all domestic or foreign rights in, to and
concerning: (i) inventions and discoveries (whether patented, patentable or
unpatentable and whether or not reduced to practice), including ideas, research
and techniques, technical designs, and specifications (written or otherwise),
improvements, modifications, adaptations, and derivations thereto, and patents,
patent applications, inventor’s certificates, and patent disclosures, together
with divisions, continuations, continuations-in-part, revisions, reissuances and
reexaminations thereof; (ii) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a’s, trade dress, logos, symbols,
trade names, assumed names, fictitious names, corporate names and other
indications or indicia of origin, including translations, adaptations,
derivations, modifications, combinations and renewals thereof; (iii) published
and unpublished works of authorship, whether copyrightable or not (including
databases and other compilations of data or information), copyrights therein and
thereto, moral rights, and rights equivalent thereto, including but not limited
to, the rights of attribution, assignation and integrity; (iv) trade secrets,
confidential and/or proprietary information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, schematics, designs, discoveries,
drawings, prototypes, specifications, hardware configurations, customer and
supplier lists, financial information, pricing and cost information, financial
projections, and business and marketing methods plans and proposals),
collectively “Trade Secrets”; (v) computer software, including programs,
applications, source and object code, data bases, data, models, algorithms,
flowcharts, tables and documentation related to the foregoing; (vi) other
similar tangible or intangible intellectual property or proprietary rights,
information and technology and copies and tangible embodiments thereof (in
whatever form or medium); (vii) all applications to register, registrations,
restorations, reversions and renewals or extensions of the foregoing; (viii)
internet domain names; and (ix) all the goodwill associated with each of the
foregoing and symbolized thereby; and (x) all other intellectual property or
proprietary rights and claims or causes of action arising out of or related to
any infringement, misappropriation or other violation of any of the foregoing,
including rights to recover for past, present and future violations thereof.

 

“IP Assignment” shall have such meaning as set forth in Section 3.2(x).

 

“IP Claims” means any and all claims and causes of action, whether asserted or
unasserted, of AFI against third parties related to the Intellectual Property
being sold, transferred and assigned hereunder to Buyer.

 

“Knowledge” or “knowledge” means, with respect to Sellers, the actual knowledge
of Sellers, and with respect to Buyer and Parent, the actual knowledge of
Felicia Hess, Daniyel Erdberg and Kevin Hess.

 

“Law” or “Laws” means any law, statute, ordinance, rule, regulation, code,
order, judgment, Tax ruling, injunction, decision or decree of any Governmental
Body.

 

“Licenses” means any licenses, registrations or certificates granted to AFI by
any Governmental Body as required by applicable Law.

 

“License Agreements” shall have such meaning as set forth in Annex A of the
Escrow Agreement.

 

“Material Adverse Effect” means, with respect to a Party any change, event or
occurrence that is, or is reasonably likely to be or become, materially adverse
to (a) the property, business, operations assets (tangible and intangible) or
financing condition of such Party, or (b) the ability of a Party to consummate
the transactions contemplated by this Agreement and the Collateral Agreements or
to perform its material obligations hereunder or thereunder, respectively;
provided, that none of the following shall be deemed, either alone or in
combination, to constitute a Material Adverse Effect: (i) conditions, changes or
effects that generally affect any of the industries or markets in which AFI or
Buyer, as the context requires, operates, or the United States economy or
securities or financial markets in general, (ii) any change in any Law, (iii)
any formal change by a Governmental Body in the interpretation of any applicable
Law that takes effect after the date of this Agreement, or (iv) any change
resulting from compliance by such Party with the terms of, or the taking of any
action contemplated or permitted by, this Agreement.

 



3

 

 

 

“Parent” shall have the meaning as set forth in the recitals.

 

“Party” means Buyer, Parent or a Seller.

 

“Parties” means Buyer, Parent and Sellers, collectively.

 

“Permitted Encumbrances” means (a) liens for Taxes not yet due and payable or
being contested in good faith, (b) mechanics’, carriers’, workmen’s, repairmen’s
or other like liens arising or incurred in the ordinary course of business
consistent with past practice or amounts that are not delinquent and which are
not, individually or in the aggregate, material to the Business or the Assets,
or (c) liens arising under original purchase price conditional sales contracts
and equipment leases with Third Parties entered into in the ordinary course of
business consistent with past practice which are not, individually or in the
aggregate, material to the Business or the Assets.

 

“Permits” means all material permits, licenses, certificates, approvals,
qualifications, registrations, and similar authorizations issued to AFI by a
Governmental Body related to the Assets or Purchased Contracts, including any
amendment, modification, limitation, condition or renewal thereof.

 

“Person” means any individual, corporation, partnership, limited liability
company, limited liability firm, association, joint venture, joint stock
company, trust, unincorporated association or other entity, or any Governmental
Body.

 

“Personal Information” means information from or about an individual that is
sufficient to identify such individual, including, but not limited to, an
individual’s: first and last name, home or other physical address; telephone
number, including home telephone number and mobile telephone number, email
address or other contact information; financial account number,
government-issued identifier, or persistent identifier, such as IP address or
other unique identifier with another piece of information that would permit the
identification of a Person; list of contacts, provided that the list permitted
specific identification of those on such list; sufficiently precise physical
location; or any other information from or about an individual consumer that is
combined with information from or about an individual that is sufficient to
identify such individual.

 

“Purchase Price” shall have such meaning as set forth in Section 2.5.

 

“Purchased Contracts” shall have such meaning as set forth in Section 2.2.

 

“Registered IP” means all Intellectual Property rights that are registered or
filed with or issued by any Governmental Body, including all patents, registered
copyrights, registered mask works, and registered trademarks and all
applications for any of the foregoing.

 

“Registered IP Fees” shall have such meaning as set forth in Section 4.12(c).



“SEC Documents” shall have such meaning as set forth in Section 5.5.

 

“Sellers” shall have the meaning as set forth in the recitals.

 

“Software” means all (i) computer programs and other software, including
software implementations of algorithms, models, and methodologies, whether in
source code, object code or other form, including libraries, subroutines and
other components thereof, (ii) computerized databases and other computerized
compilations and collections of data or information, including all data and
information included in such databases, compilations or collections, (iii)
screens, user interfaces, command structures, report formats, templates, menus,
buttons and icons, (iv) descriptions, flow-charts, architectures, development
tools, and other materials used to design, plan, organize and develop any of the
foregoing and (v) all documentation, including development, diagnostic, support,
user and training documentation related to any of the foregoing.

 



4

 



 

“Tax Returns” means all returns, information returns, reports, declarations, or
other filings required to be made with any Governmental Body with respect to
Taxes.

 

“Taxes” mean all taxes of any kind, charges, fees, customs, levies, duties,
imposts, required deposits or other assessments, including all net income,
capital gains, gross income, gross receipt, property, franchise, sales, use,
excise, ad valorem, value added, transfer, gains, profits, license, net worth,
asset, transaction, and other taxes, imposed upon any Person by any Law or
Governmental Body, together with any interest and any penalties, or additions to
tax, with respect to such taxes.

 

“Technology Integration Plan” shall have the meaning as set forth in the Escrow
Agreement.

 

“Third Party” means any Person other than, and not an Affiliate of, a Party.

 

ARTICLE II 

PURCHASE AND SALE OF ASSETS

 

2.1.              Purchase and Sale of Assets. Subject to the terms and
conditions of this Agreement, at the Closing, AFI agrees to sell, convey and
assign to Buyer, and Buyer agrees to purchase from AFI, free and clear from all
Encumbrances (other than Permitted Encumbrances), all of AFI’s right, title and
interest in, to and under the assets of AFI used or held for use in the Business
at Closing, including those assets specified below (which are hereinafter
collectively referred to as the “Assets”), but specifically excluding the
Excluded Assets (defined below):

 

(a)                 customer contracts, databases, sales pipeline, proposals of
the Business, and project files associated with the Business;

 

(b)                 all Licenses and Permits of the Business, to the extent
transferable to Buyer;

 

(c)                 the assets to be transferred pursuant to the IP Assignment;

 

(d)                 all social media accounts used by AFI in the conduct of the
Business, including all user names and passwords associated with such social
media accounts.

(e)                 all Purchased Contracts, including but not limited to the
accounts with any Third Party provider enabling the Business’ website and/or
application, to the extent the contracts associated with those accounts are
assignable; and

 

(f)                  all rights, IP Claims and causes of action against third
parties resulting from or relating to the operation of the Business and the
Assets prior to the Closing Date, including without limitation, any rights,
claims and causes of actions arising under warranties from vendors and other
third parties and the proceeds of insurance.

 

“Excluded Assets” shall mean the following assets of Sellers that will be
retained by Sellers and are not being sold or assigned to Buyer hereunder: (i)
all taxpayer and other identification numbers and minute books, stock transfer
books and other documents relating to the organization, maintenance, and
existence of AFI as a legal entity; (ii) Sellers’ rights under this Agreement
and the agreements to be executed by Sellers in connection herewith; and (iii)
such other assets of AFI as are specifically listed on Schedule 2.1.

 

2.2.              Assignment of Contracts. Upon the terms and subject to the
conditions of this Agreement, at the Closing, AFI shall assign and transfer to
Buyer, and Buyer shall assume and take assignment of, the Contracts listed on
Schedule 2.2 hereto (collectively, the “Purchased Contracts”) subject to Third
Party consents, which may be later obtained in accordance with the Escrow
Agreement. Sellers shall take or cause to be taken all actions reasonably
necessary to receive all required consents from Third Parties to the assignment
of the Purchased Contracts. Buyer shall not be obligated to assume any Purchased
Contracts which require consent to assignment unless such consent has been
obtained.

 



5

 



 

2.3.              Liabilities. Except as provided for herein, Buyer will not
assume any liabilities of Sellers. Excluded liabilities (the “Excluded
Liabilities”) shall include, without limitation, the following:

 

(a)                 liabilities arising from Sellers’ breaches, defaults or
failures of performance (i) under the Purchased Contracts; (ii) under contracts
not included in the Purchased Contracts, including but not limited to any leases
for the rental of any real property; or (iii) the operation of the Business,
arising out of events occurring on or before the Closing;

 

(b)                 any liabilities for Taxes incurred or accrued by Sellers,
including but not limited to payroll, sales, income, and any Taxes that become
due as a result of the transactions contemplated by this Agreement;

 

(c)                 any debt, payables or other liabilities, including without
limitation any equipment or other leases (operating, capitalized or otherwise),
any 401(k), profit sharing or pension plan, any deferred compensation payables,
accrued bonus, payroll or vacation payables, or COBRA-related obligations;

 

(d)                 any litigation, dispute or Action pending or threatened
against Sellers (or its shareholders or management as applicable); and any
warranty liability to customers arising out of events occurring on or before the
Closing Date;

 

(e)                 accrued interest on any debt obligations of the Sellers; and

 

(f)                  any liabilities not related to the Business.

 

Notwithstanding the foregoing, as part of the consideration for the Assets,
Buyer shall assume on the Closing Date only those obligations of Sellers to be
performed after the Closing under those Purchased Contracts, Licenses and
Permits constituting Assets, but excluding any obligations or liabilities
arising from any performance, omissions, activities or events related to any
such Purchased Contract, License or Permit occurring on or prior to the Closing
(the “Assumed Liabilities”).

 

2.4.              Purchase Price. Subject to the terms and conditions set forth
in Section 2.5, in consideration for the sale, transfer, assignment, conveyance
and delivery by AFI to Buyer of the Assets and Sellers’ agreement to retain and
satisfy the Excluded Liabilities, Parent shall (i) pay to Escrow Agent One
Hundred Thousand U.S. Dollars ($100,000), less Registered IP Fees due and unpaid
by AFI at Closing unless otherwise agreed upon by the Parties (the “Closing
Cash”), to be held in escrow in accordance with the Escrow Agreement dated of
even date herewith by and among the Parties (“the “Escrow Agreement”), which
Closing Cash shall be immediately available for disbursement by the Escrow Agent
upon AFI’s delivery to the Escrow Agent of written notice in form and substance
satisfactory to the Escrow Agent and the Buyer instructing the Escrow Agent to
make payment to be applied towards effectuating the Technology Integration Plan
and towards AFI’s liabilities, including but not limited to all amounts owed by
AFI to the property owner of the facilities rented by AFI; (ii) pay to Escrow
Agent One Hundred Thousand U.S. Dollars ($100,000) (the “Escrow Cash”) to be
held in escrow in accordance with the Escrow Agreement; and (iii) issue to AFI,
or AFI’s designees(s), and deliver to Escrow Agent Six Million (6,000,000)
unregistered shares of Common Stock (the “Purchase Price Shares” and together
with the Closing Cash and the Escrow Cash, the “Purchase Price”), with such
Purchase Price Shares to be held in escrow, and subject to adjustment, in
accordance with the Escrow Agreement.



 



2.5.              Escrow; Lockup.

 

(a)                 The Escrow Cash shall represent funds intended to be used by
AFI to satisfy any retained liabilities and to implement the Technology
Integration Plan set forth in the Escrow Agreement. The Escrow Shares shall
represent shares otherwise transferable by AFI to certain shareholders or
creditors of AFI and be available to secure any claims that may arise with
respect to the representations, warranties, covenants or indemnification
obligations of Sellers pursuant to this Agreement during the Escrow Period.
Furthermore, the Escrow Shares shall be surrendered for cancellation to the
Parent upon the failure to obtain certain milestones set forth in the Escrow
Agreement. The Parent and Buyer agree to look to the Escrow Cash first and the
Escrow Shares second with respect the fulfillment of any indemnification
obligations of Sellers under this Agreement.

 



6

 

 

 

(b)                 All of the Purchase Price Shares shall be subject to the
obligation by AFI or AFI’s designees, for a period of twelve (12) months
following the Closing Date, not to offer, sell, offer to sell, contract to sell,
hedge, pledge, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase or sell, or
otherwise transfer or dispose of any securities of the Parent pursuant to the
Lockup Agreement in the form attached hereto as Exhibit B (the “Lockup
Agreement”), which Lockup Agreement AFI agrees to require any of the AFI’s
designees to assume prior to becoming the registered holder of such Purchase
Price Shares.

 

2.6.              Integration Cost. Subject to the receiving consent from all
parties to the Purchased Contracts from whom consent to assign the Purchased
Contracts to the Buyer is required, Parent shall make payments in aggregate of
up to Twenty Five Thousand U.S. Dollars ($25,000), on behalf of AFI, to any
consultants that AFI and Buyer mutually agree are necessary to implement the
Technology Integration Plan.



 



ARTICLE III 

CLOSING

 

3.1.              Closing Date. The Closing shall take place at the offices of
Buyer commencing at noon local time, on the date of this Agreement.

 

3.2.              Closing Deliveries of Sellers. At the Closing, Sellers shall
deliver, or cause to be delivered to Buyer, the following unless waived by
Buyer:

 

(i)                   a bill of sale for the Assets in the form attached as
Exhibit C hereto (the “Bill of Sale, Assignment and Assumption”) duly executed
by AFI;

 

(ii)                 such other instruments of assignment, transfer and
conveyance as Buyer shall reasonably request to transfer to and vest in Buyer
all of AFI’s right, title and interest in, to and under the Assets;

 

(iii)                evidence of the receipt of AFI Consents or, if applicable,
evidence of communications requesting a Third Party to provide consent required
to be obtained by AFI pursuant to this Agreement and subject to the Escrow
Agreement;

 

(iv)               any Uniform Commercial Code termination statements, releases
and other documents necessary to evidence that each of the Assets is being sold,
conveyed, transferred, assigned and delivered to Buyer free and clear of any
Encumbrances (except for Permitted Encumbrances), as set forth on
Schedule 3.2(iv);

 

(v)                 an opinion from Sellers’ corporate counsel affirming the
enforceability of this Agreement or other writing delivered by Sellers pursuant
hereto;

 

(vi)               the Escrow Agreement duly executed by Sellers;

 

(vii)              the Lockup Agreement duly executed by AFI and/or AFI’s
designees;

 

(viii)            assignments in the form of Exhibit D hereto transferring all
of AFI’s right, title and interest in and to AFI Intellectual Property to be
transferred to Buyer pursuant to this Agreement to Buyer duly executed by AFI
(the “IP Assignment”);

 

(ix)               consulting agreements, in the form of Exhibit E hereto (the
“Consulting
Agreements”), duly executed by each of Wayne Pickell, Henrik Christophersen and
Eric Johnson;



(x)                 this Agreement duly executed by Sellers;

 



7

 



 

(xi)               all of the Schedules set forth herein; and

 

(xii)              AFI shall deliver copies of the following, in each case
certified as of the Closing Date by the Secretary of AFI: (1) resolutions of
AFI’s board and shareholders authorizing the execution, delivery and performance
of this Agreement and the other agreements that AFI is required to execute and
deliver pursuant to the terms of this Agreement; and (2) the signature and
incumbency of the Persons authorized to execute and deliver this Agreement and
the other agreements and certificates that AFI is required to execute and
deliver pursuant to the terms of this Agreement.

 

Simultaneous with the deliveries referred to in this Section 3.2, Sellers shall
take or cause to be taken all such actions as may reasonably be required to put
Buyer in actual possession and operating control of the Assets. To the extent
deliveries required under Section 3.2 are not made, Buyer (in its sole
discretion) may waive such requirement; but if such requirement is not waived,
Sellers shall cooperate in any reasonable arrangement proposed by Buyer designed
to obtain for Buyer the material benefits and privileges of such deliveries not
made.

3.3.              Closing Deliveries of Buyer and Parent. At the Closing, Buyer
and Parent shall deliver, or cause to be delivered to Sellers, the following
unless waived by Sellers:

 

(i)                   the certificates representing the Escrow Shares comprising
part of the Purchase Price as set forth in Section 2.5;

 

(ii)                 the Closing Cash in immediately available funds or
confirmation of the federal funds transfer of such funds comprising part of the
Purchase Price as set forth in Section 2.5;

 

(iii)                the Escrow Cash in immediately available funds or
confirmation of the federal funds transfer of such funds comprising part of the
Purchase Price as set forth in Section 2.5;

 

(iv)               Consulting Agreements duly executed by Parent;

 

(v)                 the Bill of Sale duly executed by Buyer;

 

(vi)               the Escrow Agreement duly executed by Buyer, Parent and
Escrow Agent; and

 

(vii)              Buyer shall deliver copies of the following, in each case
certified as of the Closing Date by the Secretary or Assistant Secretary of
Buyer or the Parent, as may be the case: (1) resolutions of Buyer’s and Parent’s
board of directors authorizing the execution, delivery and performance of this
Agreement and the other agreements that Buyer is required to execute and deliver
pursuant to the terms of this Agreement; and (2) the signature and incumbency of
the Persons authorized to execute and deliver this Agreement, the other
agreements and certificates Buyer is required to deliver pursuant to this
Agreement.

  

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Except as set forth in the Schedules attached hereto, Sellers represent and
warrant to Buyer and Parent that the statements contained in this Article IV are
true and correct as of the date hereof.

 

4.1.              Organization and Qualification. AFI is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Georgia. AFI has all requisite power and authority to own, lease and license the
Assets as such Assets are currently owned, operated, leased or licensed, and to
operate the Business as such Business is currently operated.

 



8

 

 

 

4.2.              Authorization; Binding Effect.

 

(a)                 Subject to obtaining board and/or shareholder approval of
this Agreement prior to Closing, each Seller has all requisite power and
authority to execute and deliver this Agreement and each Collateral Agreement to
which it is or will be a party and to effect the transactions contemplated
hereby and thereby. The execution, delivery and performance by AFI of this
Agreement and each Collateral Agreement to which it is or will be a party and
the consummation by AFI of the transactions contemplated hereby and thereby have
been duly and validly approved by AFI’s shareholders and board of directors, and
no other company actions or proceedings on the part of AFI or any Affiliate of
AFI are necessary to authorize the execution, delivery and performance by AFI of
this Agreement or the Collateral Agreements to which it is or will be a party or
the transactions contemplated hereby and thereby save and except shareholder
approval.

 

(b)                 Sellers have duly and validly executed and delivered this
Agreement. When this Agreement and each of the Collateral Agreements to which
Sellers are or will be a Party have been duly executed and delivered by Sellers
(assuming due execution by Buyer, Parent and any party to such agreements other
than Sellers), this Agreement and each such Collateral Agreement will constitute
valid and legally binding obligations of Sellers, enforceable against Sellers in
accordance with their respective terms, except as such agreements may be subject
to bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws and equitable principles relating to or affecting or
qualifying the rights of creditors generally and general principles of equity.

 

4.3.              Non-Contravention; AFI Consents. The execution, delivery and
performance of this Agreement and the applicable Collateral Agreements by
Sellers, and the consummation of the transactions contemplated hereby and
thereby do not and will not:

 

(a)                 conflict with or result in a breach or violation of any
provision of any organizational documents of AFI, it being expressly understood
that AFI is required to obtain a consent from its shareholders authorizing the
transactions contemplated hereunder, which consent shall be obtained prior to
the Closing Date;

 

(b)                 violate, or result in a breach of, or constitute an
occurrence of default under any provision of, result in the acceleration or
cancellation of, any obligation under, or give rise to a right by any Third
Party to terminate or amend its obligations under, any Purchased Contract, or
result in the creation of any Encumbrance (other than Permitted Encumbrances)
upon any of the Assets, which violation, breach, default or Encumbrance would
have a Material Adverse Effect. For the avoidance of doubt, there are no
Purchased Contracts which provide any party thereto with the right to cancel or
terminate their Purchased Contract in the event of (i) an assignment of the
Purchased Contract to the Buyer, or (ii) the sale of substantially all of the
AFI’s assets to the Buyer;

 



9

 

 

 

(c)                 to Sellers’ Knowledge, violate any applicable Law of any
Governmental Body having jurisdiction over Sellers or the Assets, which would
have a Material Adverse Effect; or

 

(d)                 except as set forth on Schedule 4.3(d) hereto, require the
consent, authorization, order or approval of, filing or registration with, or
waiver of any right of first refusal or first offer from, any Governmental Body
or any Third Party, that has not been obtained, except as would not individually
or in the aggregate be materially adverse to Sellers (any such consents,
approvals, orders, authorizations, registrations, declarations and filings
listed on Schedule 4.3(d) being referred to herein collectively as the “AFI
Consents”).

 

4.4.              Assets – Sufficiency and Title.

 

(a)                 The Assets constitute all of the assets, tangible and
intangible, of any nature whatsoever, necessary to operate the Business in the
manner presently operated by Sellers.

 

(b)                 AFI has good and valid title to, or a valid leasehold
interest or license in, all of the Assets, free and clear of any Encumbrances
except for Permitted Encumbrances, and has the full right to sell, convey,
transfer, assign and deliver all of the Assets to Buyer at the Closing, free and
clear of all Encumbrances except for Permitted Encumbrances.

 

(c)                 Except as set forth on Schedule 4.4(c) hereto and subject to
normal wear and tear, all the tangible Assets are in good working condition and
repair, consistent with their current use in the Business.

 

(d)                 There are no material defects in, or conditions with, the
Assets that will negatively impact Buyer’s ability to use the Assets as they are
currently used. AFI is not a party to any Contract with any Third Party to sell,
transfer, assign, convey or otherwise dispose of any portion of the Assets or
any portion of AFI’s interest in the Assets.

 

4.5.              Licenses and Permits. Except as set forth on Schedule 4.5, to
Sellers’ Knowledge, AFI is in compliance with the Licenses and Permits, if any,
required for it to own, operate, lease or license the Assets as such Assets are
currently owned, operated, leased or licensed, and to operate the Business as
such Business is currently operated, and to Sellers’ Knowledge, no Action is
pending or threatened which could revoke or limit any License or Permit.

 

4.6.              Compliance with Laws; Litigation. To Sellers’ Knowledge, AFI
is in compliance with all Laws of or from Governmental Bodies applicable to the
Business and the Assets.

 

(a)                 Except as set forth on Schedule 4.6, there are no Actions
pending or, to Sellers’ Knowledge, threatened, against AFI or any of its
officers, managers, employees or members in their capacity as such, with respect
to the Business, the Assets or the Purchased Contracts. AFI is not subject to
any order (consent or other), judgment, decree, injunction or stipulation of or
with any court or other Governmental Body that names AFI and imposes a material
ongoing obligation with respect to the operation of the Business and the Assets,
which would have a Material Adverse Effect.

 

(b)                 There are no Actions pending or, to Sellers’ Knowledge,
threatened by or against Sellers with respect to this Agreement or any of the
Collateral Agreements, or in connection with the transactions contemplated
hereby or thereby, that would reasonably be expected to prevent or materially
delay the consummation by Sellers of the transactions contemplated hereby or
thereby or would reasonably be expected individually or in the aggregate to have
a Material Adverse Effect.

 

4.7.              Purchased Contracts. All amounts due and payable with respect
to the Purchased Contracts prior to the date hereof have been paid through the
date hereof and all such amounts due and payable immediately prior to the
Closing Date will have been paid through the Closing Date and, to Sellers’
Knowledge, there are no material breaches, violations or defaults under any
provision of any Purchased Contracts, which would have a Material Adverse
Effect. To Sellers’ Knowledge, AFI has complied with all terms of use, terms of
service and other obligations of the Purchased Contracts and all associated
policies and guidelines relating to its use of any social media platforms, sites
or services in the conduct of the Business.

 

4.8.              Taxes. Except as set forth on Schedule 4.8:

 

(a)                 To the Sellers’ knowledge, there are no liens for Taxes upon
any of the Assets, except for liens for Taxes not yet due and payable.

 

(b)                 AFI has paid, or made provision for the payment of, all
material Taxes required to be paid by it with respect to the Business and the
Assets.

 

4.9.              Brokers. No broker, finder, financial advisor or other Person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission from any Party in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Sellers or any of
its Affiliates.

 



10

 

 

 

4.10.           Environmental Matters.

 

(a)                 To Sellers’ Knowledge, Sellers are operating the Business
and Assets in material compliance with all applicable Environmental Laws;

 

(b)                 AFI has not, and, to Sellers’ Knowledge, no other Person
has, used, stored, disposed of, released or managed (whether by act or omission)
any Hazardous Substances in a manner that could reasonably be expected to result
in the owner or operator of the Business or Assets incurring any material
liability or expense;

 

(c)                 AFI has not received any written notice from any
Governmental Body that AFI is in violation of any Environmental Law in
connection with its operation of the Business and Assets; and

 

(d)                 AFI is not subject to any pending or, to Sellers’ Knowledge,
threatened Action in connection with the Business or Assets involving a demand
for damages, injunctive relief, penalties or other potential liability with
respect to a violation of any Environmental Law or release of any Hazardous
Substance.

 

4.11.           Investment Representations.

 

(a)                 AFI (or its designees) are acquiring the shares of Common
Stock comprising the Purchase Price for its own account and not with a view to
the distribution thereof in contravention of the Securities Act of 1933, as
amended (the “Securities Act”); provided, however, Parent and Buyer understand
and acknowledge that AFI shall be distributing shares of Common Stock comprising
the Purchase Price, a portion of which AFI agreed to distribute to pay
creditors, settle creditor claims of AFI and as consideration for the consulting
services contemplated by the Technology Integration Plan, to its designees, who
must be able to provide the same representations contained in this Section 4.11.

 

(b)                 In proceeding with the transactions contemplated hereby, AFI
(and its designees) are not relying upon any representation or warranty of Buyer
or Parent, or any of its officers, directors, employees, agents or
representatives thereof, except the representations and warranties set forth
herein and the statements contained in Parent’s filings with the Securities and
Exchange Commission.

 

(c)                 AFI and its designees have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of acquiring the shares of Common Stock comprising the Purchase Price and
understand the risks of, and other considerations relating to, its acquisition
of the shares of Common Stock.

 

4.12 Proprietary Rights.

(a)                 Registered IP. Schedule 4.12(a) contains a complete and
accurate list of all Registered IP owned or purported to be owned by or filed in
the name of AFI, which list identifies (i) the jurisdiction in which each item
of Registered IP has been registered or filed, and (ii) any item of Registered
IP that is jointly owned with any other Person.

(b)                 All Registered IP are active and have not been abandoned for
any reason.

(c)                 All required filings and fees (“Registered IP Fees”) related
to the Registered IP have been timely filed with and paid to the relevant
Governmental Bodies and authorized registrars, and all Registered IP are in good
standing. AFI has provided Buyer with true and complete copies of all file
histories, documents, certificates, Government Body actions, correspondence and
other materials related to all Registered IP.

(d)                 Third Party IP and Inbound Licenses. Schedule 4.12(d)
contains a complete and accurate list of all Intellectual Property licensed to
AFI (other than non-customized, executable code, internal use software licenses
for software that is not incorporated into, or used directly in the development,
manufacturing, or distribution of, AFI’s products or services and that is
generally available on standard terms for less than $2,000), and the
corresponding Contracts in which such Intellectual Property is licensed to AFI.

(e)                 Outbound Licenses. Schedule 4.12(e) contains a complete and
accurate list of all Contracts currently in effect in which any Person has been
granted any license under, or otherwise transferred or conveyed any right or
interest in, AFI Intellectual Property; provided, however, that all consumers
who have downloaded any apps created and/or distributed by AFI are not listed in
such Schedule (it being recognized that such consumers have a license to use
such apps). AFI is not bound by, or subject to, any Contract containing any
covenant or other provision that in any way limits or restricts the ability of
AFI to use, exploit, assert, or enforce the AFI Intellectual Property anywhere
in the world which limitations or restrictions would reasonably be expected to
have a Material Adverse Effect (it being understood that AFI’s apps may be
distributed through third party apps markets and that such distributors may
impose various restrictions on distribution under the applicable agreements for
distributing apps through such channels).



11

 



 

(f)                  Demand Letters. Schedule 4.12(f) contains a complete and
accurate list (and AFI has provided true, complete and accurate copies to Buyer)
of all letters and other written or electronic communications or correspondence,
between AFI and any other Person regarding any actual, alleged, claimed, or
suspected infringement or misappropriation of AFI Intellectual Property, along
with a brief description of the current status of each such matter (“Demand
Letters”).

(g)                 Ownership Free and Clear. AFI exclusively owns all right,
title, and interest to and in the AFI Intellectual Property (other than
Intellectual Property licensed from Third Parties) free and clear of any
Encumbrances other than Encumbrances in favor of Buyer.

(h)                 Valid and Enforceable. All AFI Intellectual Property is
valid, subsisting, and enforceable (although AFI makes no representations with
regard to Intellectual Property licensed from Third Parties). Without limiting
the generality of the foregoing, if applicable,:

(i) Each U.S. patent application and U.S. patent owned by AFI was filed within
one year of a printed publication, public use, or offer for sale of each
invention described in the U.S. patent application or U.S. patent. Each foreign
patent application and foreign patent owned by AFI was filed or claims priority
to a patent application filed prior to each invention described in the foreign
patent application or foreign patent being made available to the public. No
trademark or trade name owned, used, or applied for by AFI conflicts or
interferes with any trademark or trade name owned, used, or applied for by any
other Person. AFI has no Knowledge with respect to and is not aware of any other
basis for a claim that any of the AFI Intellectual Property is invalid or
unenforceable.

(ii) All AFI Intellectual Property (other than in-licensed Intellectual
Property) that is Registered IP is in compliance with all formal legal
requirements and all filings, payments, and other actions required to be made or
taken to maintain such Registered IP in full force and effect have been made by
the applicable deadline. Schedule 4.12(h)(ii) contains a complete and accurate
list of all actions, filings, and payments that must be taken or made through
December 31, 2015, in order to maintain such Registered IP in full force and
effect.

(iii) No legal proceeding (including any interference, opposition, reissue, or
reexamination proceeding) is pending or, to Sellers’ Knowledge, threatened, in
which the scope, validity, or enforceability of any AFI Intellectual Property is
being, has been, or could reasonably be expected to be contested or challenged,
and there has been no such legal proceeding.

(i)                   Trade Secrets. AFI has taken all reasonable steps to
maintain the confidentiality of and otherwise protect and enforce its respective
rights in its respective Trade Secrets.

(j)                  Employees and Contractors. All employees and contractors of
AFI who were involved in the creation or development of AFI Intellectual
Property will sign agreements assigning such AFI Intellectual Property to AFI
and binding them to confidentiality provisions regarding to AFI Intellectual
Property. No past or present member, officer, manager, or employee of AFI have
any claim, right, or interest to or in any AFI Intellectual Property.
Notwithstanding the foregoing, employees and contractors who contributed to
development of the AFI Intellectual Property using their own, pre-existing
Intellectual Property (listed on Schedule 4.12(j), the “Contributing IP”), shall
maintain full rights and ownership to such Contributing IP; provided, however,
that the owners of the Contributing IP agree to enter into license agreements
with Buyer with respect to Buyer’s license of the Contributing IP.



12

 

 

(k)                 Chain of Title. AFI has properly recorded assignments from
all named inventors for all patents and patent applications included in the
Registered IP owned or purported to be owned by AFI.

(l)                   Impairment of Goodwill. The goodwill associated with or
inherent in AFI’s trademarks (both registered and unregistered) has not been
impaired.

(m)               Infringement of Sellers Intellectual Property by Third
Parties. To Sellers’ Knowledge, no Person has infringed, misappropriated, or
otherwise violated, and no Person is currently infringing, misappropriating, or
otherwise violating, any AFI Intellectual Property, provided AFI makes no
representation with regard to in-licensed Intellectual Property.

(n)                 Government Rights. No government funding or personnel were
used, directly or indirectly, by Sellers to develop or create, in whole or in
part, any of AFI Intellectual Property.

(o)                 Effects of This Transaction. Neither the execution or
delivery of this Agreement nor the performance of this Agreement and the
consummation of the transactions contemplated hereby will, with or without
notice or lapse of time, result in, or give any other Person the right or option
to cause or declare, (i) a loss of, or Encumbrance or restriction on, any AFI
Intellectual Property or any license to Intellectual Property held by AFI; (ii)
a breach of any license agreement listed or required to be listed in Schedule
4.12(d); (iii) the release or delivery of any AFI Intellectual Property to any
other Person; or (iv) the grant, assignment, or transfer to any other Person of
any license or other right or interest under, to, or in any of the AFI
Intellectual Property.

(p)                 No Infringement of Third Party IP Rights. To Sellers’
Knowledge, AFI has never infringed, misappropriated, or otherwise violated the
Intellectual Property Rights of any other Person, which infringement or
misappropriation would reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, to Sellers’ Knowledge no
product, information, or service ever manufactured, produced, distributed,
published, used, provided, or sold by or on behalf of AFI, and no Intellectual
Property ever owned, used, or developed by AFI, has infringed, misappropriated,
or otherwise violated the Intellectual Property Rights of any other Person,
which infringement or misappropriation would reasonably be expected to have a
Material Adverse Effect.

(q)                 Pending, Threatened, or Possible IP Infringement Claims.
There are no pending or to Sellers’ Knowledge threatened infringement,
misappropriation, or similar claims or legal proceedings against AFI or to
Sellers’ knowledge against any other Person who would be entitled to
indemnification by AFI for such claim or legal proceeding. AFI has never
received any written notice of any actual, alleged, possible, potential, or
suspected infringement or misappropriation of any other Person’s Intellectual
Property Rights by AFI or by any product or service developed, manufactured,
distributed, provided, or sold by or on behalf of AFI.

(r)                  Sufficiency. To Sellers’ Knowledge, AFI owns or otherwise
has all Intellectual Property rights needed to conduct its business as currently
conducted.

4.13 Privacy; Data Security.

(a) AFI has not collected Personal Information, including data collected from an
IP address, web beacon, pixel tag, ad tag, cookie, JavaScript, local storage,
Software, or by any other means, or from a particular computer, Web browser,
mobile telephone, or other device or application, where such data is or may be
used to identify or contact an individual, device, or application (including,
without limitation, by means of an advertisement or content), or to predict or
infer the preferences, interests, or other characteristics of the device or of a
user of such device or application or is otherwise used to target advertisements
or other content to a device or application or to a user of such device or
application (“Non-Personal Information”). AFI does not, and the Assets purchase
do not provide for collection or utilization of, Personal Information or
Non-Personal Information, nor perform in any manner when utilized by users as
intended, any function that would collect Personal Information or Non-Personal
Information from users of its Assets. AFI has complied in all material respects
with all Laws (which for such purposes shall include the policy of such third
party apps markets that distribute AFI’s apps) relating to: (i) the privacy of
users of (including Internet or mobile users who view or interact with) the AFI
Offerings and all of the websites of AFI, and (ii) the collection, use, storage,
retention, disclosure, and disposal of any Personal Information or Non-Personal
Information collected by AFI, or by Third Parties acting on the AFI’s behalf or
having authorized access to the AFI’s records. The privacy practices of AFI
concerning the collection, use, retention, disclosure, and disposal, of Personal
Information or Non-Personal Information conform, and at all times have
materially conformed, to all of the contractual commitments of AFI including to
viewers of the websites of the AFI and users of (including Internet users who
view or interact with) the AFI Offerings and the contractual commitments of AFI
through which AFI Offerings are offered. AFI Offerings conform, and at all times
have materially conformed to applicable Law and, to the extent subject thereto,
to the Network Advertising Initiative’s Self-Regulatory Code of Conduct (2008),
the Digital Advertising Alliance’s Self-Regulatory Principles for Online
Behavioral Advertising, and the Federal Trade Commission’s Principles for the
Self Regulation of Online Behavioral Advertising (2010). Except as required to
process a transaction or provide the AFI Offerings, AFI has not disclosed, and
does not have any obligation to disclose, any Personal Information or
Non-Personal Information to any Third Party. AFI and its websites and the AFI
Offerings, have made all disclosures to users or customers and obtained all
necessary consents from users or customers required by applicable Law, and none
of such disclosures made or contained in any of AFI’s websites or in any such
materials have been inaccurate, misleading or deceptive or in violation of any
applicable Law. No Actions have been asserted or, to the knowledge of the
Sellers, are threatened against AFI by any Person alleging a violation of any
Person’s privacy, personal or confidentiality rights under the Privacy Policies
or any applicable Law. Neither this Agreement nor the transactions contemplated
by this Agreement, including any disclosures of data, will violate the Privacy
Policies as they currently exist or as they existed at any time during which any
of the Personal Information or Non-Personal Information was collected or
obtained.

 



13

 

 

 

(b) To the knowledge of the Sellers, at all times since inception, AFI has
complied in all material respects with any Law applicable to AFI relating to the
security of Personal Information to which AFI or Third Parties acting on AFI’s
behalf or otherwise having authorized access to the AFI’s records, have access
or otherwise collect or handle. To the knowledge of the Sellers, AFI’s
information security practices conform, and at all times have conformed, in all
material respects with (i) any information security statements made by AFI and
(ii) all of the contractual commitments of AFI, including, but not limited to,
any contractual commitments to analytics providers, data providers, publishers,
advertisers and advertising networks, exchanges and advertising networks,
through which AFI Offerings are offered. AFI has made no statements to the
general public regarding the information security practices of AFI. No Actions
have been asserted or, to the knowledge of the Sellers, are threatened against
AFI by any Person with respect to the security of Personal Information. To the
knowledge of the Sellers, there has been no unauthorized access to or
unauthorized disclosure or use of Personal Information owned or licensed by AFI
or in AFI’s possession or control by or to any Third Party, including any
Governmental Entity.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT

 

Except as set forth in Schedules attached hereto, Buyer and Parent, jointly and
severally, represent and warrant to Sellers that the statements contained in
this Article V are true and correct as of the date hereof.

 

5.1.              Organization. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada. Parent is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada. Buyer and Parent have all requisite corporate power and
authority to own, lease or license and operate their business and assets as
currently operated.

 

5.2.              Authorization; Binding Effect.

 

(a)                 Buyer and Parent have all requisite corporate power and
authority to execute and deliver this Agreement and each Collateral Agreement to
which they are or will be parties and to effect the transactions contemplated
hereby and thereby. The execution, delivery and performance by Buyer and Parent
of this Agreement and each Collateral Agreement to which they are or will be
parties and the consummation by Buyer and Parent of the transactions
contemplated hereby and thereby have been duly and validly approved by Buyer’s
and Parent’s boards of directors, and no other corporate actions or proceedings
on the part of Buyer or Parent are necessary to authorize the execution,
delivery and performance by Buyer of this Agreement or the Collateral Agreements
to which they are or will be parties or the transactions contemplated hereby and
thereby.

 

(b)                 Buyer and Parent have duly and validly executed and
delivered this Agreement. When this Agreement and each of the Collateral
Agreements to which Buyer and Parent are or will be a party have been duly
executed and delivered by Buyer and Parent and (assuming due execution by
Sellers), this Agreement and each such Collateral Agreement to which they are
parties will constitute valid and legally binding obligations of Buyer and
Parent, enforceable against them in accordance with their respective terms,
except as such agreements may be subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws and equitable
principles relating to or affecting or qualifying the rights of creditors
generally and general principles of equity

 



14

 

 

 

(c)                 As of the date hereof, the authorized capital stock of
Parent is 300,000,000 shares of common stock, par value $0.0001 per share, of
which 72,631,021 (inclusive of the Purchase Price Shares) are issued and
outstanding, and 100,000,000 shares of preferred stock, par value $0.0001 per
share, of which 40,800,022 are issued and outstanding. Except as otherwise
disclosed herein or as disclosed in the SEC Documents, (i) no shares of Parent's
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by Parent, (ii) there are no
outstanding debt securities, (iii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exchangeable for, any
shares of capital stock of Parent or any of its subisidiaries, or contracts,
commitments, understandings or arrangements by which Parent or any of its
subisidiaries is or may become bound to issue additional shares of capital stock
of Parent or any of its subisidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of Parent or
any of its subisidiaries, (iv) other than as disclosed in the SEC Documents,
there are no agreements or arrangements under which Parent or any of its
subisidiaries is obligated to register the sale of any of their securities under
the Securities Act, (v) there are no outstanding securities or instruments of
Parent or any of its subisidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which Parent or any of its subisidiaries is or may become bound
to redeem a security of Parent or any of its subisidiaries, (vi) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Purchase Price as described in this
Agreement, as applicable, and (vii) Parent does not have any restricted stock
units, stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement. Parent has furnished to the Sellers (and its
designees) true and correct copies of Parent's Certificate of Incorporation, as
amended and as in effect on the date hereof (the "Certificate of
Incorporation"), and Parent's Bylaws, as amended and as in effect on the date
hereof (the "Bylaws"), and the SEC Documents disclose summaries of the terms of
all securities convertible into or exercisable for Common Stock, if any, and
copies of any documents containing the material rights of the holders thereof in
respect thereto.

 

5.3.              Non-Contravention; Buyer’s Consents. The execution, delivery
and performance of this Agreement and the Collateral Agreements by Buyer and
Parent, and the consummation of the transactions contemplated hereby and thereby
do not and will not:

 

(a)                 conflict with or result in a breach or violation of any
provision of any organizational documents of Buyer or Parent,

 

(b)                 violate, or result in a breach of, or constitute an
occurrence of default under any provision of, result in the acceleration or
cancellation of any obligation under, or give rise to a right by any Third Party
to terminate or amend its obligations under, any Contract to which Buyer or
Parent is a party or by which it or its assets or properties are bound, or
result in the creation of any Encumbrance upon any of its assets or properties,
which violation, breach, default or Encumbrance would individually or in the
aggregate be material to Buyer or Parent or materially impair or delay or
prevent the consummation of the transactions contemplated hereby,

 

(c)                 to Knowledge of Buyer and Parent, violate any applicable Law
of any Governmental Body having jurisdiction over Buyer, Parent or any of their
properties, which violation would individually or in the aggregate be materially
adverse to Buyer or Parent, or

 

(d)                 except as set forth on Schedule 5.3(d) hereto, require the
consent, authorization, order or approval of, filing or registration with, or
waiver of any right of first refusal or first offer from, any Governmental Body
or any Third Party, that has not been obtained, except as would not individually
or in the aggregate be materially adverse to Buyer or Parent (any such consents,
approvals, orders, authorizations, registrations, declarations and filings
listed on Schedule 5.3(d) being referred to herein collectively as the “Buyer’s
Consents”).

 



15

 

 

 

5.4.              Compliance with Laws; Litigation.

 

(a)                 To Knowledge, Buyer and Parent are in material compliance
with all Laws of or from Governmental Bodies applicable to their business and
assets; and

 

(b)                 There are no Actions pending against Buyer or Parent or, to
the Knowledge of Buyer or Parent, threatened by or against Buyer or Parent with
respect to this Agreement or any of the Collateral Agreements, or in connection
with the transactions contemplated hereby or thereby.

 

5.5.              SEC Documents; Financial Statements. Parent has filed all
reports, schedules, forms, statements and other documents required to be filed
by Parent under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve (12) months preceding the date
hereof (or such shorter period as Parent was required by law or regulation to
file such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of Parent included in the
SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of
Parent and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
All non-GAAP financial information included in the SEC Documents complies with
the requirements of Regulation G and Item 10 of Regulation S-K regarding the use
of non-GAAP financial information. Except as set forth in the SEC Documents,
Parent has received no notices or correspondence from the SEC for the one year
preceding the date hereof. The SEC has not commenced any enforcement proceedings
against Parent or any of its subsidiaries.

 

5.6.              Brokers. No broker, finder, financial advisor or other Person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission from any Party in connection with the transactions contemplated by
this Agreement based on arrangements made by or on behalf of Buyer, Parent or
any Affiliate thereof.

 

5.7.              Absence of Certain Changes. Except as disclosed in the SEC
Documents, since March 31, 2014, there has been no Material Adverse Effect.
Parent has not taken any steps, and does not currently expect to take any steps,
to seek protection pursuant to any bankruptcy Law nor does Parent or any of its
subsidiaries have any knowledge or reason to believe that its creditors intend
to initiate involuntary bankruptcy or insolvency proceedings.

 

5.8.              Issuance of Shares. Except for the restrictions set forth in
the Lockup Agreement, all shares of Common Stock to be issued to AFI or its
designees pursuant to this Agreement will, when issued pursuant to the terms of
this Agreement, be duly authorized, validly issued, fully paid and nonassessable
and free of preemptive rights, and free and clear of all liens and encumbrances
and free of any restriction on transfer, other than restrictions on transfer
under applicable federal and state securities laws.

 

5.9.              Absence of Litigation. Except as disclosed in the SEC
Documents, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of Parent or any of its subsidiaries,
threatened against or affecting Parent, the Common Stock or any of Parent's or
its subsidiaries' officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.

 

5.10.           Tax Status. Parent and each of its subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Parent and each of its subsidiaries has set aside on its
books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Parent know of no basis for any such claim.

 



16

 

 

 

ARTICLE VI
COVENANTS

 

6.1.              Access to Information.

 

(a)                 For a period of three (3) years after the Closing Date, upon
reasonable prior written notice, the Parties shall furnish or cause to be
furnished to each other and their employees, agents, auditors and
representatives access, during normal business hours, to such information, books
and records relating to the Business and the Assets as is reasonably necessary
for financial reporting and accounting matters, the preparation and filing of
Tax Returns, reports or forms for the defense of any Tax claims, assessments,
audits or disputes, or the prosecution or defense of any Action and shall
cooperate with each other to the extent reasonably requested for the preparation
of such financial reporting, accounting and Tax matters, provided, that with
respect to any Tax Returns or other records relating to Tax matters or any other
Action, a Party shall have reasonable access to such information until the
applicable statute of limitations, if any, shall have expired, and provided,
further, that in either case such access shall be subject to reasonable and
customary restrictions with respect to confidentiality. Each Party shall have
the right to copy any of such records at its own expense. No Party shall be
required by this Section 6.1(a) to take any action that would unreasonably
interfere with the conduct of its business or unreasonably disrupt its normal
operations. Further, the Parties understand that it is the intention of AFI to
terminate all operations following closing and to liquidate its assets to its
shareholders and as required, to creditors, prior to the three (3) year term
reflected above.

 

(b)                 Sellers and Buyer each agree to preserve, for at least three
(3) years after the Closing Date, all material books, ledgers and other records
that are (i) reasonably related to the Business or Assets and (ii) in their
possession; provided, that each Party will preserve all such material books,
ledgers and other records relating to Tax matters until expiration of the
applicable statute of limitations. Notwithstanding the foregoing, Buyer and
Parent understand that it is the intention of Sellers to terminate all
operations following closing and to liquidate its assets to its members and as
required, to creditors, prior to the three (3) year term reflected above.

 

(c)                 On and after the Closing Date, Sellers and Buyer will take
all appropriate action and execute all documents, instruments or conveyances of
any kind which may be reasonably necessary or advisable to carry out the intent
and purposes of this Agreement and the Collateral Agreements, including putting
Buyer in possession and operating control of the Business and the Assets.

 

6.2.              Confidentiality.

 

(a)                 After the Closing Date, Sellers will not, and Sellers will
use reasonable commercial efforts to cause its Affiliates not to, use for its or
their own benefit or divulge or convey to any Third Party, any Buyer or Parent
Confidential Information relating to the Business or the Assets.

 

(b)                 After the Closing Date, Buyer and Parent will not, and Buyer
and Parent will use reasonably commercial efforts to cause its Affiliates not
to, use for its or their own benefit or divulge or convey to any Third Party,
any Sellers Confidential Information.

 

(c)                 Notwithstanding the foregoing, neither Sellers nor Buyer or
Parent shall be deemed to have violated this Section 6.3 if it or any of its
Affiliates receives a request to disclose all or any part of the Buyer or Parent
Confidential Information or Sellers Confidential Information, as applicable, in
a legal proceeding or under the terms of a subpoena, civil investigative demand
or order issued by a Governmental Body, and it or such Affiliate, to the extent
not inconsistent with such request and to the extent time reasonably allows: (i)
notifies the other party of the existence, terms and circumstances surrounding
such request; and (ii) furnishes only such portion of the Buyer or Parent
Confidential Information or Sellers Confidential Information, as applicable,
which it is advised by its counsel is legally obligated to be disclosed and
exercises reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to the disclosed Buyer Confidential
Information or Sellers Confidential Information, as applicable.

 



17

 

 

 

(d)                 For purposes of this Agreement, “Sellers Confidential
Information” consists of all information, knowledge or data that is not related
solely to the Business, Assets or the Purchased Contracts and that is not in the
public domain or otherwise publicly available which are treated as confidential
by Sellers as of the date hereof, provided, that Sellers Confidential
Information shall not include information that: (i) enters the public domain or
becomes publicly available, so long as neither Buyer nor any of its Affiliates,
directly or indirectly, improperly causes such information to enter the public
domain, (ii) after the date of this Agreement becomes known to Buyer or any of
its Affiliates on a non-confidential basis from a source that is not prohibited
from disclosing such information to Buyer or such Affiliate by a contractual or
other legal duty owed to Sellers, or (iii) after the date of this Agreement is
developed independently by Buyer or any Affiliate of Buyer without violation of
this Agreement.

 

(e)                 For purposes of this Agreement, “Buyer Confidential
Information” consists of all information, knowledge or data related to the Buyer
and/or Parent or its business not in the public domain or otherwise publicly
available which are treated as confidential by Buyer or Parent as of the date
hereof, provided that Buyer Confidential Information shall not include
information that: (i) enters the public domain or becomes publicly available, so
long as neither Sellers nor any of its Affiliates, directly or indirectly,
improperly causes such information to enter the public domain, (ii) after the
date of this Agreement becomes known to Sellers or any of its Affiliates on a
non-confidential basis from a source that is not prohibited from disclosing such
information to Sellers or such Affiliate by a contractual or other legal duty
owed to Buyer, or (iii) after the date of this Agreement is developed
independently by Sellers or any Affiliate of Sellers without violation of this
Agreement.

 

(f)                  The Buyer or Parent and the Sellers shall not issue any
press release nor otherwise make any public statement regarding the transactions
contemplated hereby without the prior written consent of the other party, except
as required by law or regulation or as otherwise determined by a Party and its
counsel. Notwithstanding the foregoing, Buyer and Parent shall have the right to
issue press releases and publicly reference the acquisition of Sellers upon
Closing.

 

6.3.              Payment of Liabilities. Buyer and Parent agree and acknowledge
that the Purchase Price to be paid pursuant to the Escrow Agreement is intended
to compensate AFI for the satisfaction of various liabilities and obligations of
AFI, whether existing at Closing or arising thereafter. To that end, AFI agrees
and acknowledges that the Escrow Shares shall be available to secure any claims
that may arise with respect to the Sellers’ representations, warranties,
indemnification obligations or covenants, including the covenants set forth in
this Section 6.3, pursuant to this Agreement.

 

6.4.              Noncompetition. Except for any work done for and on behalf of
Georgia Tech, or any customers or affiliates of Georgia Tech, for a period of
eighteen months (18) after the Closing Date, AFI and Professor Eric N. Johnson
shall not, and for a period of six months (6) after the Closing Date, Henrik B.
Christophersen, R. Wayne Pickell and AFI shall not, directly or indirectly,
invest in, own, manage, operate, finance, control, advise, render services to or
guarantee the obligations of any Person engaged in or planning to become engaged
in the commercial use or commercial development of the Assets, or any
enhancements thereon, as intended to be used by the Buyer, Parent or any of
Parent’s subsidiaries for tethered UAVs.  For the avoidance of doubt, the
restrictions set forth in the Section 6.4 shall not apply to the commercial use
or commercial development of Contributing IP.

6.5.              Cooperation. After the Closing, and continuing for one (1)
year from the Closing Date, to the extent it remains in existence, Sellers will
cooperate with Buyer in its efforts to continue and maintain for the benefit of
Buyer those business relationships of Sellers existing prior to the Closing and
relating to the Business to be operated by Buyer after the Closing, including
relationships with lessors, employees, regulatory authorities, licensors,
customers, suppliers and others, which reasonably requested cooperation shall
include, without limitation, assisting the Buyer from time to time with
technical and engineering matter associated with updating and maintaining the
applications forming the core part of the Business. Sellers will refer to Buyer
all inquiries relating to such Business. Neither the Sellers nor the members of
the Sellers shall take any action that would tend to diminish the value of the
Assets after the Closing or that would interfere with the Business of Buyer to
be engaged in after the Closing.

 



18

 

 

 

6.6.              Contingency Sub License. After the Closing, in the event AFI
fails to obtain Georgia Tech’s consent to the assignment and assumption to and
by the Buyer of the License Agreements, AFI agrees to grant the Contingency Sub
License, subject to final approval from Georgia Tech Research Corporation, and
AFI agrees to be responsible for all costs and fees required to grant such
Contingency Sub License to the Buyer. For the avoidance of doubt, the Closing
Cash shall not be returned to the Parent in the event of such failure to obtain
Georgia Tech’s consent, however, all Escrow Cash and Escrow Shares shall be
returned to Parent.

 

6.7.              Continuation of Business by Sellers. After the Closing, the
Sellers may continue the portion of the Business that is not in competition with
the Buyer’s intended use of the Assets. In the event the Sellers require any use
of the Assets, including intellectual property or rights under the License
Agreements, the Sellers and Buyer shall enter into a mutually acceptable license
and revenue sharing agreement.



 



ARTICLE VII
SURVIVAL AND INDEMNIFICATION

 

7.1.              Survival of Representations and Warranties. The
representations and warranties of Buyer, Parent and Sellers contained in this
Agreement or in any other certificate, writing or agreement delivered pursuant
hereto or in connection herewith shall the survive the Closing Date for one (1)
year, except (i) as to any matter as to which a good faith claim has been
submitted in writing to the other Party describing the claim in reasonable
detail before such date and identified as a claim for indemnification pursuant
to this Article VII, (ii) as to any matter which is based successfully upon
fraud with respect to which the cause of action shall expire only upon
expiration of the applicable statute of limitations, and (iii) those
representations and warranties set forth in Section 4.4(b) (title to the
Assets), which shall survive for the applicable statute of limitations period,
and Sections 4.8 (Taxes), and 4.10 (Environmental Matters), and 4.15
(Proprietary Rights), which shall survive until the expiration of the applicable
statute of limitations.

 

7.2.              Obligations of Sellers. Subject to the other terms and
conditions of this Article VII, Sellers shall indemnify, defend and hold
harmless Buyer and Parent and its shareholders, directors, officers, employees,
Affiliates, agents, representatives and permitted assigns, from and against any
and all liabilities, losses, damages, costs and expenses (including reasonable
attorney’s fees and costs) (collectively, “Losses”), directly or indirectly, as
a result of, in connection with, or based upon or arising from any of the
following: (i) any inaccuracy in or breach or non performance of any of the
representations, warranties, covenants or agreements made by Sellers in this
Agreement or any Collateral Agreement; (ii) the failure of Sellers to perform
fully any covenant, provision or agreement to be performed or observed by it
pursuant to this Agreement or any Collateral Agreement; (iii) any other matter
as to which Sellers in other provisions of this Agreement or any Collateral
Agreement has agreed to indemnify Buyer; (iv) any product, information, or
service ever manufactured, produced, distributed, published, used, provided, or
sold by or on behalf of AFI; (v) any Intellectual Property ever owned, used, or
developed by AFI that infringed, misappropriated, or otherwise violated the
intellectual property rights of any other Person; or (vi) any Excluded
Liability.

 

7.3.              Obligations of Buyer/Parent. Subject to the other terms and
conditions of this Article VII, Buyer and Parent shall indemnify, defend and
hold harmless Sellers and its members, managers, officers, employees,
Affiliates, agents, representatives and permitted assigns from and against any
and all Losses, directly or indirectly, as a result of, in connection with, or
based upon or arising from any of the following: (i) any inaccuracy in or breach
or non performance of any of the representations, warranties, covenants or
agreements made by Buyer or Parent in or pursuant to this Agreement or any
Collateral Agreement; (ii) the failure of Buyer or Parent to perform fully any
covenant, provision or agreement to be performed or observed by it pursuant to
this Agreement or any Collateral Agreement; (iii) any other matter as to which
Buyer in other provisions of this Agreement has agreed to indemnify Sellers; or
(iv) any Assumed Liability.

 



19

 

 

 

7.4.              Notice of Loss. The Indemnified Party with respect to any Loss
shall give prompt notice thereof to the Indemnifying Party.

 

7.5.              Defense. In the event any Third Party shall make a demand or
claim or file or threaten to file or continue any lawsuit, which demand, claim
or lawsuit may result in liability to an Indemnified Party in respect of matters
covered by the indemnity under this Agreement, or in the event that a potential
Loss, damage or expense comes to the attention of any Party in respect of
matters embraced by the indemnity under this Agreement, then the Party receiving
notice or becoming aware of such event shall promptly notify the other Party in
writing of the demand, claim or lawsuit. Within thirty (30) days after written
notice by the Indemnified Party (the “Notice”) to an Indemnifying Party of such
demand, claim or lawsuit, except as provided in the next sentence, the
Indemnifying Party shall have the option, at its sole cost and expense, to
retain counsel to defend any such demand, claim or lawsuit; provided that
counsel who will conduct the defense of such demand, claim or lawsuit will be
approved by the Indemnified Party whose approval will not unreasonably be
withheld. The Indemnified Party shall have the right, at its own expense, to
participate in the defense of any suit, action or proceeding brought against it
with respect to which indemnification may be sought hereunder; provided, if (i)
the named parties to any such proceeding (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, and the Indemnifying Party has not
retained separate counsel for the Indemnified Party, (ii) the employment of
counsel by such Indemnified Party has been authorized in writing by the
Indemnifying Party, or (iii) the Indemnifying Party has not in fact employed
counsel to assume the defense of such action within a reasonable time; then, the
Indemnified Party shall have the right to retain its own counsel at the sole
cost and expense of the Indemnifying Party, which costs and expenses shall be
paid by the Indemnifying Party on a current basis. No Indemnifying Party, in the
defense of any such demand, claim or lawsuit, will consent to entry of any
judgment or enter into any settlement without the prior written consent of the
Indemnified Party. If any Indemnified Party will have been advised by counsel
chosen by it that there may be one or more legal defenses available to such
Indemnified Party which are different from or in addition to those which have
been asserted by the Indemnifying Party and counsel retained by the Indemnifying
Party declines to assert those defenses, then, at the election of the
Indemnified Party, the Indemnifying Party will not have the right to continue
the defense of such demand, claim or lawsuit on behalf of such Indemnified Party
and will reimburse such Indemnified Party and any Person controlling such
Indemnified Party on a current basis for the reasonable fees and expenses of any
counsel retained by the Indemnified Party to undertake the defense. In the event
that the Indemnifying Party shall fail to respond within thirty (30) days after
receipt of the Notice, the Indemnified Party may retain counsel and conduct the
defense of such demand, claim or lawsuit, as it may in its sole discretion deem
proper, at the sole cost and expense of the Indemnifying Party, which costs and
expenses shall be paid by the Indemnifying Party on a current basis. Failure to
provide Notice shall not limit the rights of such party to indemnification,
except to the extent the Indemnifying Party’s defense of the action is actually
prejudiced by such failure. The assumption of the defense, or the non-assumption
of the defense, by the purported Indemnifying Party will not affect such party’s
right to dispute its obligation to provide indemnification hereunder.

 

7.6.              Notice by the Parties. Each Party agrees to promptly notify
the other of any liabilities, claims or misrepresentations, breaches or other
matters covered by this Article VII upon discovery or receipt of notice thereof.

 

7.7.              Limitations. Except in the case of Losses arising from a
Seller’s fraud or willful and intentional breach, the indemnification provided
hereunder by the Sellers shall be limited to the Purchase Price. Furthermore,
each Indemnified Party entitled to indemnification hereunder shall take all
reasonable steps to mitigate all losses, costs, expenses and damages after
becoming aware of any event which could reasonably be expected to give rise to
any Losses that are indemnifiable or recoverable hereunder.

 

EXCEPT FOR LOSSES ARISING FROM A PARTY’S FRAUD OR WILLFUL AND INTENTIONAL
BREACH, IN NO EVENT SHALL ANY PARTY TO THIS AGREEMENT BE LIABLE UNDER ANY THEORY
OF TORT, CONTRACT, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY
CONSEQUENTIAL, EXEMPLARY, PUNITIVE, SPECIAL, INCIDENTAL OR INDIRECT DAMAGES
CLAIMED BY ONE OR MORE PARTIES HERETO AGAINST ANOTHER PARTY HERETO, EACH OF
WHICH IS HEREBY EXCLUDED BY AGREEMENT OF THE PARTIES REGARDLESS OF WHETHER SUCH
DAMAGES WERE FORESEEABLE OR SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

 



20

 

 

 

7.8.              Insurance Benefits; Tax Proceeds. The amount of Losses
recoverable by any Indemnified Party under this Agreement with respect to an
indemnity claim shall be reduced by (a) the amount of any payment actually
received by or on behalf of any Indemnified Party from any insurance policy net
of any deductibles or other reasonable amounts payable with respect thereto, and
(b) the amount of any net Tax benefits available to any Indemnified Party from
the incurrence or payment of such Losses.

 

7.9.              Exclusive Remedy. The indemnification rights provided in this
Article VII shall be the sole and exclusive remedy available to the Parties
(including Indemnified Parties other than Buyer or Sellers) for any Losses
related to an inaccuracy in or breach or nonperformance of any of the terms,
conditions, covenants, agreements, representations or warranties contained
herein or in any of the other Collateral Agreements or any right, claim or
action arising from the transactions contemplated hereunder or thereunder, and
each Party hereby waives, to the fullest extent permitted by applicable Laws,
any other rights or remedies that may arise under any applicable Laws.

 

7.10.           Survival. This Article VII shall survive the Closing. The
obligations set forth in Sections 7.2 and 7.3 shall remain in effect until the
later of the one (1) year anniversary of the Closing or any applicable statute
of limitations. Any matter as to which a good faith claim has been asserted by
notice to the other Party that is pending or unresolved at the end of any
applicable limitation period set forth in Section 7.1 shall continue to be
covered by this Article VII until such matter is finally terminated or otherwise
resolved by the Parties or by a court of competent jurisdiction and any amounts
payable hereunder are finally determined and paid.

 

ARTICLE VIIII
INTENTIONALLY OMITTED

 

ARTICLE IX
MISCELLANEOUS PROVISIONS

 

9.1.              Notices. Except as otherwise provided herein or in a
Collateral Agreement, all notices and other communications hereunder and under
the Collateral Agreements shall be in writing and shall be deemed to have been
duly given upon receipt if (i) mailed by certified or registered mail, return
receipt requested, (ii) sent by a nationally recognized overnight delivery
service (receipt requested), fee prepaid, (iii) sent via facsimile with receipt
confirmed, or (iv) delivered personally, addressed as follows or to such other
address or addresses of which the respective party shall have notified the
other.

 

(a)                 If to Sellers, to:

 

Adaptive Flight, Inc.

3041 Hallman Circle

Marietta, GA 30064

Fax:

Attention: Henrik Christophersen

 

With a copy (which shall not constitute notice) to:

 

Siavage Law Group, LLC

1360 Peachtree Street, Suite 150

Atlanta, Georgia 30318

Fax: 404-351-5280

Attention: Michael Siavage

 



21

 

 

 

(b)                 If to Buyer or Parent, to:

 

Drone Aviation Corp

11651 Central Parkway, #118

Jacksonville, FL 32224

PH: (904) 834-4400

Fax: (904) 834-4360

Attention: Chief Executive Officer

 

With a copy (which shall not constitute notice) to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Fax: (212) 930-9725

Attention: Harvey Kesner, Esq.

 

9.2.              Expenses. Except as otherwise provided in this Agreement or
the Collateral Agreements, each Party will pay its own costs and expenses,
including legal and accounting expenses, related to the transactions
contemplated by this Agreement and the Collateral Agreements, irrespective of
when incurred.

 

9.3.              Entire Agreement. The agreements of the Parties, which is
comprised of this Agreement, the Schedules and Exhibits hereto and the documents
referred to herein, including the Collateral Agreements, sets forth the entire
agreement and understanding between the Parties and supersedes any prior
agreement or understanding, written or oral, relating to the subject matter of
this Agreement and the Collateral Agreements.

 

9.4.              Waiver of Jury Trial. The Parties irrevocably waives the right
to a jury trial in connection with any legal proceeding relating to this
Agreement or any of the Collateral Agreements or the enforcement of any
provision hereof or thereof.

 

9.5.              Governing Law; Arbitration; Prevailing Party. This Agreement
and the Collateral Agreements, and all claims or causes of action that may be
based upon, arise out of or relate to this Agreement or the Collateral
Agreements will be construed in accordance with and governed by the internal
laws of the State of New York applicable to agreements made and to be performed
entirely within such State without regard to conflicts of laws principles
thereof. Any dispute arising under or in connection with any matter of any
nature (whether sounding in contract or tort) relating to or arising out of this
Agreement, shall be resolved exclusively by arbitration. The arbitration shall
be in conformity with and subject to the applicable rules and procedures of
JAMS. The arbitration shall be conducted before a panel of three (3)
arbitrators, with one arbitrator to be selected by each of Sellers and Buyer and
the third arbitrator to be selected by the arbitrators selected by the Parties.
The Parties agree to be (a) subject to the exclusive jurisdiction and venue of
the arbitration in New York, New York (b) bound by the decision of the
arbitrator as the final decision with respect to the dispute, and (c) subject to
the jurisdiction of both of the federal courts of the United States of America
or the courts of the State, City and County of New York for the purpose of
confirmation and enforcement of any award. The prevailing party in any
arbitration shall be entitled to recover its costs and expenses (including
attorney’s fees and expenses) from the non-prevailing party.

 



22

 

 

 

9.6.              Waiver. The rights and remedies of the Parties to this
Agreement and the Collateral Agreements are cumulative and not alternative.
Neither the failure nor any delay by any party in exercising any right, power or
privilege under this Agreement or the documents referred to in this Agreement
will operate as a waiver of such right, power or privilege, and no single or
partial exercise of any such right, power or privilege will preclude any other
or further exercise of such right, power or privilege or the exercise of any
other right, power or privilege. To the maximum extent permitted by Law, (a) no
claim or right arising out of this Agreement or the Collateral Agreements can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given and will not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure or noncompliance; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the Collateral
Agreements.

 

9.7.              No Oral Modification. Neither this Agreement nor any
Collateral Agreement may be amended except by a written agreement executed by
the Parties. Any attempted amendment in violation of this Section 9.7 will be
void ab initio.

 

9.8.              Assignments; Successors. No party may assign any of its rights
under this Agreement or any Collateral Agreements without the prior written
consent of the other parties hereto or thereto. Subject to the preceding
sentence, this Agreement and the Collateral Agreements will apply to, be binding
in all respects upon, and inure to the benefit of the successors and permitted
assigns of the Parties.

 

9.9.              Severability. If any provision of this Agreement or the
Collateral Agreements is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement and the Collateral
Agreements will remain in full force and effect; provided, that the court making
such determination shall have the power to and shall, subject to the discretion
of such court, reduce the scope, duration, area or applicability of such
provision, to delete specific words or phrases, or to replace any invalid, void
or unenforceable provision with a provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision.

 

9.10.           Limitations on Public Disclosure. No Party may issue any press
release, or make any public announcement or filing with a Governmental Body,
with respect to this Agreement or any Collateral Agreement without obtaining
prior written consent of the other Party to the issuance of such press release,
or the making of such public announcement or filing, and to the contents
thereof, which shall not be unreasonably withheld or delayed; provided, that
such Party may, without the prior consent of the other Party, issue such press
release, or make such public statement or filing, as may upon the advice of
counsel be required by Law if it has provided notice to and used reasonable
efforts to consult with the other Party.

 

9.11.           No Third Party Beneficiaries. Nothing in this Agreement or the
Collateral Agreements, express or implied, is intended to or shall constitute
the Parties as partners or as participants in a joint venture. This Agreement
and the Collateral Agreements are solely for the benefit of the Parties and,
only to the extent provided in Article VII hereof, their respective Affiliates
and employees, representatives, agents, directors, officers, partners or
principals, as applicable, or their respective assigns, for whom the parties
shall be entitled to enforce this Agreement, and no provision of this Agreement
shall be deemed to confer upon any other Third Parties any remedy, claim,
liability, reimbursement, cause of action or other right; provided however,
Parent and Buyer understand and agree that AFI’s designees shall have a right to
receive the Common Shares constituting the Purchase Price. Within 90 days of
closing, AFI shall provide Buyer and Parent with written notice of the intended
recipients of the shares of Common Stock and Parent shall use its best
commercial efforts to honor such transfer request, including, without
limitation, notice and any opinions of counsel to Parent’s transfer agent for
its Common Stock and Sellers shall have the right to enforce such transfer
request.

 

9.12.           Incorporation of Exhibit and Schedules. The Exhibits and
Schedules identified and/or attached to this Agreement are incorporated herein
by reference and made a part hereof.

 

9.13.           Counterparts. This Agreement and the Collateral Agreements each
may be executed simultaneously in two or more counterparts, each of which will
be deemed to be an original copy hereof or thereof and all of which together
will be deemed, respectively, to constitute one and the same agreement.
Counterparts delivered by facsimile, e-mail or other electronic transmission
shall be deemed to have the same legal effect as delivery of an original signed
copy of this Agreement.

 



23

 



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 



BUYER  

PARENT

Drone AFS Corp.  

DRONE AVIATION HOLDING CORP.

            By: /s/ Felicia Hess   By: /s/ Felicia Hess Name: Felicia Hess  

Name: Felicia Hess

Title: Chief Executive Officer and Director  

Title: Chief Executive Officer and Director

           

SELLERS:

   

ADAPTIVE FLIGHT, INC.

          /s/ Henrik B. Christophersen     By: Henrik B. Christophersen    
Title: Chief Executive Officer                 /s/ Henrik B. Christophersen    
Name: Henrik B. Christophersen                 /s/ Eric N. Johnson     Name:
Eric N. Johnson           /s/ Robert Wayne Pickell    

Name: Robert Wayne Pickell

         

 



 

24

 

 

 

EXHIBIT A

 

ESCROW AGREEMENT

 

EX A-1

 

 

EXHIBIT B

 

 

LOCKUP AGREEMENT

 

EX B-1

 

 

EXHIBIT C

 

 

 

BILL OF SALE

 

EX D-1

 

 

EXHIBIT D

 

 

IP ASSIGNMENT

 

EX D-2

 

 

EXHIBIT E

 

FORM OF CONSULTING AGREEMENTS

 

EX E-1

 

 

Disclosure Schedules

 

Schedule 2.1 (Excluded Assets):

 

 

All of AFi’s assets are available for transfer to Buyer, except:

2 each FCS20 autopilots to be delivered to USTI complete with software

1 each FCS20 autopilot to be delivered to Scion UAS with software.

 

(Note: These three autopilots have already been committed to USTI and Scion as
part of ongoing contracts.)

 

 

Schedule 2.2 (Purchased Contracts):

 

 

USTI: SOW13-040-01 w/ amendments and additions (Value of contract: ~$25K)

 

Upcoming (expected) contracts:

Scion UAS: Two FCS20s with software for helicopter (Est. Contract Value: $50K)

GTRI: Four FCS20s without software (Est. Contract Value: $24K)

 

Schedule 3.2(iv) (Liens):

 

None

 

Schedule 4.3(d) (AFI Consents):

 

None required

 

Schedule 4.4(c) (Condition of Assets) –

 

Assets are in normal working condition.

 

 

schedule 4.5 – AFI currently owes $3,400 in taxes to the City of Marietta and
does not have a valid business license.

 

 

Schedule 4.6:

 

2014/2015: State Court of Cobb County: Plaintiff: LIT Industrial Ltd., Judgement
against AFI in the amount of ~$19,500 for unpaid rent.

23 April, 2015: State Court of Cobb County: Plaintiff: LIT Industrial Ltd.,
Complaint Served against AFI for unpaid rent and expenses (~$63,000)

 

 

Schedule 4.8 – AFI currently owes $3,400 in taxes to the City of Marietta and
does not have a valid business license.

 

Schedule 4.12 (Proprietary Rights):

 

 

See Attachment “Summary of Contributing IP”

 

 

 

 

EX E-2



--------------------------------------------------------------------------------

 